5 Cenerpointe Dr.
Suite 400
Lake Oswego, OR 97035
UNITED STATES



Serial No.: 16/950,367	
Filed: November 17, 2020
For: VIDEO ENCODING RATE CONTROL FOR INTRA AND SCENE CHANGE FRAMES USING MACHINE LEARNING

         
DECISION ON REQUEST FOR DEFERRED EXAMINATION UNDER 37 C.F.R. 1.103(d) & M.P.E.P. § 709
 

This is a decision on the REQUEST filed on November 17, 2020 to defer examination in the above-identified application under 37 C.F.R. § 1.103(d).

The request to defer examination is GRANTED.


REGULATION AND PRACTICE
(d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code. A request for deferral of examination under this paragraph must include the processing fee set forth in § 1.17(i). A request for deferral of examination under this paragraph will not be granted unless:

(1) The application is an original utility or plant application filed under § 1.53(b) or resulting from entry of an international application into the national stage after compliance with § 1.495;
(2) The applicant has not filed a nonpublication request under § 1.213(a), or has filed a request under § 1.213(b) to rescind a previously filed nonpublication request;
(3) The application is in condition for publication as provided in § 1.211(c); and
35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151.




DECISION

The Request meets all of the above requirements and therefore is GRANTED.  Request asks for a deferral of 36 months, which is given.  Please note that the suspension period begins from the earliest date for which a benefit is claimed under title 35, United States Code.

 
Any inquiry regarding this decision should be directed to undersigned, at (571) 270-1068.  A second point of contact, Tod Swann, can be reached at (571) 272-3612.

 


    PNG
    media_image2.png
    115
    284
    media_image2.png
    Greyscale

____________________________________
/Justin W Rider/
Quality Assurance Specialist
Technology Center 2400


/JUNE Y SISON/Primary Examiner, Art Unit 2443